Citation Nr: 1124225	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  97-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1989 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a February 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2000, October 2003, and April 2006, the Board remanded this case to the RO for additional development and consideration.

In May 2008, after determining the requested development had been completed to the extent possible, the Board issued a decision denying the claim for service connection for an acquired psychiatric disorder inclusive of PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a March 2009 order, granting a joint motion, the Court vacated the Board's decision and remanded the case to the Board for further development and readjudication in compliance with directives specified in the joint motion.  And to comply with the Court's order, the Board again remanded this case to the RO in November 2009, via the Appeals Management Center (AMC).


FINDING OF FACT

There is probative (i.e., competent and credible) medical and other evidence of record indicating the Veteran's schizophrenia, though not also PTSD, is as likely as not attributable to traumatic events during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010), 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Analysis-Entitlement to Service Connection for an Acquired Psychiatric Disorder, including Schizophrenia and PTSD

Because the Veteran has received a diagnosis of schizophrenia, the Board must consider whether service connection is warranted for this condition as well as PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  And, significantly, his schizophrenia provides the basis for the Board's grant of service connection for an acquired psychiatric disorder.  


As will be explained, at the very least, the evidence is in relative equipoise, meaning about evenly balanced for and against the claim, so it must be granted with resolution of all reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder, irrespective of the particular diagnosis, on the basis of stressful triggering events he says occurred during his military service.  These claimed events specifically include recovering the remains of one of his closest friends after a helicopter crash.  Another event involves other close friends dying due to faulty equipment.  Still other friends, he says, attempted suicide.  As well, there was racial unrest aboard his ship, and his ship was caught in tornados and hurricanes while at sea.  He also reports experiencing fear as the ship engaged in military actions, such as aircraft attacks and using explosives.  See his January 1996 supporting statement; see also his August 1995 claim.  His DD Form 214 shows that he served in the U.S. Navy, and that his last duty assignment was aboard the USS GUNSTON HALL.  His DD Form 214 also indicates he was awarded the Southwest Asia Service Medal, with two bronze stars, though no awards or commendations specifically denoting combat.  See Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008); VAOPGCPREC 12-99 (October 18, 1999).

Nevertheless, there is no disputing the Veteran has schizophrenia, so at least this particular psychiatric disorder.  See March 2010 VA examination report; see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (requiring proof of the claimed disability to establish the viability of the claim).  The question then becomes whether this or any other diagnosed psychiatric disorder is the result of his military service - and especially the events he says occurred during his service.

To establish entitlement to service connection, there must be:  (1) proof of the claimed disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

As to the second element of in-service incurrence or aggravation of a relevant disease or injury, the Veteran's service treatment records (STRs) are unremarkable for a complaint, diagnosis, or treatment for an acquired psychiatric disorder of any sort, including schizophrenia and PTSD.  But this notwithstanding, he is competent even as a layman to report the onset of fears, paranoias and other psychiatric-related symptoms during his service and to having continued to experience these and other symptoms since service, as this requires only his personal knowledge and experience, not medical expertise, as it comes to him through his senses.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Especially in the absence of any contradictory evidence, and in light of his consistent assertions and a supportive March 2010 VA examiner's medical opinion, the Board also finds this reported history credible and, thus, probative evidence supporting the notion he experienced relevant symptoms in service and has continued to during the years since.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as STRs).  But see, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that for 
non-combat Veterans providing non-medical lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).


Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Schizophrenia and PTSD, however, are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment on their etiology.  So, instead, there must be supporting medical evidence.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  And, in this particular instance, there is such evidence.

The March 2010 VA examination report contains a medical nexus opinion providing the necessary linkage of the Veteran's schizophrenia diagnosis to events that occurred during his time in the Navy.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

This favorable opinion was based on the examiner's review of the claims file for the pertinent medical and other history, also an interview of the Veteran, and the results of that mental status evaluation.  So the opinion had the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  In explanation, this March 2010 VA examiner reasoned, "although [the Veteran] did not exhibit overt psychiatric symptoms leading to evaluation while he was in the Navy, he was preoccupied with events and had fears that he kept to himself...  In my opinion, this irrational fear, his being unable to organize himself sufficiently in order to work directly after leaving the Navy shows that it is more likely than not that his current psychiatric illness, schizophrenia, paranoid type, began while he was in the Navy."  Service connection may be granted for a disorder initially diagnosed after service so long as the evidence, including that pertinent to service, indicates the disorder was incurred in service.   38 C.F.R. § 3.303(d).

This VA examiner's addendum added that "no individual [stressor] and no group of military related stressors is the cause of [the Veteran's] current mental health disability."  This well-reasoned positive medical nexus opinion is uncontradicted by the other evidence of record, so constitutes highly probative evidence in support of establishing service connection for schizophrenia.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, instead, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")

As for whether the Veteran also has PTSD as a consequence of a stressor(s) during his military service, there is conflicting evidence for and against this notion.  Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The report of the most recent VA examination in March 2010 is probative evidence against the notion the Veteran has PTSD, so this required DSM-IV diagnosis, and indicates his PTSD diagnoses in years past instead should have been schizophrenia.  (He had that VA compensation examination in March 2010 pursuant to the Board's November 2009 remand directive.)

According to 38 C.F.R. § 4.125(a), for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  

A "clear" diagnosis of PTSD is no longer required.  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  And diagnoses of PTSD are presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  Cohen, 10 Vet. App. at 140-141.

At the conclusion of the March 2010 VA examination, the examiner determined the Veteran did not meet the DSM-IV criteria for PTSD (although there were several prior diagnoses of this condition, as even he acknowledged), since "...[this Veteran's] clinical course and outstanding symptoms (delusions, isolation, aggressiveness, fears of control) are better accounted for by the diagnosis of schizophrenia, paranoid type."  According to 38 C.F.R. § 4.125(b), if the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  If it is not clear from the available records what the change of diagnosis represents, the rating agency shall return the report to the examiner for a determination.  See also 38 C.F.R. § 4.2.

This VA examiner, however, discussed the rationale for concluding the Veteran always has had schizophrenia, rather than PTSD, despite the prior diagnoses of PTSD.  Indeed, his medical history reveals multiple diagnoses of PTSD throughout most of the pendency of this appeal, including during some in-patient psychiatric hospitalizations.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or 

during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

There also is at least one verifiable stressor.  This is supported by the ship's log of the USS GUNSTON HALL, in which it appears the Veteran was personally involved in searching for and retrieving the remains of his friend, D.E., who had died in the wreckage of a helicopter crash off the Canary Islands.  See March 2009 Court-granted joint motion, at 4.

As of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  Application of this amended provision is not dispositive here, though, since the Board concedes the existence of this in-service stressor.  But, quite significantly, the March 2010 VA examiner's addendum indicates this verified stressor did not bring about PTSD.  And it remains unclear whether any of the previously recorded diagnoses of PTSD, by other examiners and doctors in years past, were predicated on this particular event, as opposed to other incidents that have not been independently verified as having actually occurred or fall within the purview of one of the exceptions contained in the several subparts of § 3.304(f) so as to not required this objective verification.  In any event, there is no need to further explore the Veteran's potential entitlement to service connection for PTSD since that March 2010 VA examination report provides the crucial evidence needed to grant service connection, instead, for schizophrenia, and even without considering whether to alternatively presume this condition was incurred in service as one of the psychoses entitled to this presumption if initially manifested to a compensable degree (meaning to at least 10-percent disabling) within the first 
post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).


According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Because the March 2010 VA examiner has directly linked the Veteran's schizophrenia to his military service, there need not be any discussion of this possible presumptive link.  Moreover, for all intents and purposes and as a practical matter, his schizophrenia (since not involving an eating disorder) will be rated and compensated under 38 C.F.R. § 4.130, Diagnostic Code 9203, which involves consideration of the same criteria of the General Rating Formula for Mental Disorders as those used when alternatively rating PTSD as an anxiety disorder or neurosis (rather than psychosis) under Diagnostic Code 9411.  Furthermore, if it is determined that his PTSD symptoms cannot be disassociated from those resulting from his schizophrenia, VA adjudicators must resolve this doubt in his favor and effectively presume all symptoms are attributable to or part and parcel of the schizophrenia.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In the meantime, since there is the required linkage of at least the schizophrenia to the Veteran's military service, though not also PTSD, service connection must be granted for the schizophrenia.  There need only be a 50 percent probability of this linkage between his schizophrenia and military service to warrant granting service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  And in this instance there is indeed at least this relative balance of evidence for and against the claim.



ORDER

The claim for service connection for an acquired psychiatric disorder, and specifically for schizophrenia, is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


